Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant's response, filed 06 January 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 1-2, 4-9, 11-16, and 18-20 are currently pending and have been examined.
Claim 15 has been amended.
Claims 3, 10, and 17 have been canceled.
Claims 1-2, 4-9, 11-16, and 18-20 have been rejected.

Priority
The instant application does not claim the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. §
120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 26 December 2017.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 – Statutory Categories of Invention:
Claims 1-2, 4-9, 11-16, and 18-20 are drawn to a method, computer program product with non-transitory storage, and a computer system which are statutory categories of invention.

Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites a method for medication decision support in part performing the steps of a calculating one or more conflict scores between the one or more health conditions of a patient and the one or more side effects of one or more medications taken by the patient based on one or more word embeddings; based on the calculated one or more conflict scores exceeding a threshold value, identifying one or more alternative medications for treating a same health condition; calculating one or more alternative conflict scores between the one or more health conditions and the one or more side effects of the one or more alternative medications based on one or more word embeddings; and based on the calculated one or more alternative conflict scores failing to exceed the threshold value, substituting the one or more medications with the one or more alternative medications. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(c)(3) citing the abstract idea grouping for mental processes using a computer as a tool to perform the mental process). 
Independent claim 8 recites a computer program product for medication decision support in part performing the steps of calculate one or more conflict scores between the one or more health conditions of a patient and the one or more side effects of one or more medications taken by the patient based on the one or more word embeddings; based on the calculated one or more conflict scores exceeding a threshold value, identify one or more alternative medications for treating a same health condition; calculate one or more alternative conflict scores between the one or more health conditions and the one or more side effects of the one or more alternative medications; based on one or more word embeddings; and based on the calculated one or more alternative conflict scores failing to exceed the threshold value, 
Independent claim 15 recites a computer system for medication decision support in part performing the steps of calculate one or more conflict scores between the one or more health conditions of a patient and the one or more side effects of one or more medications taken by the patient based on one or more word embeddings; based on the calculated one or more conflict scores exceeding a threshold value, identify one or more alternative medications for treating a same health condition; calculate one or more alternative conflict scores between the one or more health conditions and the one or more side effects of the one or more alternative medications based on one or more word embeddings; and based on the calculated one or more alternative conflict scores failing to exceed the threshold value, substitute the one or more medications with the one or more alternative medications. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2) subsection III.B). The claim steps recite a process of generating a patient disease profile, generating a medication option list with associated side effects, and calculating a conflict score between the disease and treatment side effects. This amounts to analyzing information in a way that can be performed mentally then displaying the results.

Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claim 1 recites a computer. The specification provides examples of the computing device including a device that may also include a read/write drive, a storage media, and applications on the storage media (p. 27 ¶ 0066) and include a display, mouse, or other additional device drivers (p. 28 ¶ 0068). The use of computer, in this case to provide the medication decision support system, only recites the computer as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples... i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
Claim 8 recites a computer program product. The specification defines the computer program product as possibly including a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention (p. 32 ¶ 0095). The use of computer program product, in this case to provide the medication decision support system, only recites the computer program product as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples… i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
Claims 8 and 15 recite a computer-readable storage device. The specification does not further define the computer-readable storage device. The use of a computer-readable storage devices, in this case to store the patient and treatment data, only recites the computer-readable storage device as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claim 8 recites a tangible storage device. The specification defines the tangible storage device as a device that can store a computer program and digital information (p. 27 ¶ 0065). The use of a tangible storage device, in this case to store the patient and treatment data, only recites the tangible storage device as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claims 8 and 15 recite program instructions. The specification defines the program instructions as instructions for causing the processor to carry out aspects of the invention (p. 34 ¶ 0095) including generating the patient profile, the medication profile, and calculating the conflict score (p.2 ¶ 0008). The specification does not provide any additional structure, but only further defines the function of the program. The use of program instructions, in this case to carry out aspects of the invention, only recites the program instructions as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
Claim 15 recites a computer system. The specification defines the computer system as a system with one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories (p. 3 ¶ 0012). The use of computer system, in this case to provide the medication decision support system, only recites the computer system as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement 
Claim 15 recites a processor. The specification provides additional, optional structure for the processor citing that it may be a microprocessor, communication, or network processor (p. 27 ¶ 0064). The use of processor, in this case to provide processing power for the medication decision support system, only recites the processor as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
Claim 15 recites a computer-readable memory. The specification defines the computer-readable memory as any of a magnetic disk storage device of an internal hard drive, CD-ROM, DVD, memory stick, magnetic tape, magnetic disk, optical disk, a semiconductor storage device such as RAM, ROM, EPROM, flash memory or any other computer-readable tangible storage device that can store a computer program and digital information (p. 27, ¶ 0065). The use of the computer-readable memory, in this case to store the patient and treatment data, only recites the computer-readable memory as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B – Additional Elements that Amount to Significantly More: 
T
Claim 1 recites a computer. Claim 8 recites a computer program product and a tangible storage device. Claims 8 and 15 recite a computer-readable storage devices. Claims 8 and 15 recite a program instructions. Claim 15 recites a computer system, processor, and a computer-readable memory.
Each of these elements is only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data, the computer and data processing devices to apply the algorithm, and the display device to display selected results of the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Each additional element under Step 2A, Prong 2 is analyzed in light of the specification’s explanation of the additional element’s structure. The claimed invention’s additional elements do not have sufficient structure in the specification to be considered a not well-understood, routine, and conventional use of generic computer components. Note that the specification can support the conventionality of generic computer components if “the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” (Berkheimer in III. Impact on Examination Procedure, A. Formulating Rejections, 1. on p. 3).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Abbreviated Analysis for Depending Claims: 
The dependent claims 2, 4-7, 9, 11-14, 16 and 18-20 have been given the full two part analysis including analyzing the additional limitations both individually and in combination. These dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. § 101. The 
For the reasons stated, these claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. § 101. 

Claims 1-2, 4-9, 11-16, and 18-20 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Carlson et al. (US Patent Application 2017/0308655) [hereinafter Carlson] in view of DiLorenzo et al. (US Patent No Deep ehr: A survey of recent advances in deep learning techniques for electronic health record (ehr) analysis, 22(5) IEEE Journal of Biomedical and Health Informatics 1589–1604 (first available Oct. 27 Oct 2017)[hereinafter Shickel]. 
As per claim 1, Carlson teaches on the following limitations of the claim: 
a method for medication decision support, the method comprising is taught in the Detailed Description on p. 5 ¶ 0091 (teaching on a medical treatment decision support system);
a computer calculating one or more conflict scores between the one or more health conditions of a patient and the one or more side effects of one or more medications taken by the patient is taught in the Detailed Description on p. 12 ¶ 0155 and in the Figures at fig. 8 (teaching on scoring the treatment options against the queued clinical practice guideline and displaying the ordered list for practitioners); -AND-
the computer calculating one or more alternative conflict scores between the one or more health conditions and the one or more side effects of the one or more alternative medications is taught in the Detailed Description on p. 12 ¶ 0155 and in the Figures at fig. 8 (teaching on scoring the treatment options against the queued clinical practice guideline and displaying the ordered list for practitioners therefor necessarily having a score for the alternative treatment options).
Carlson fails to teach the following limitation of claim 1. DiLorenzo, however, does teach the following:
based on the calculated one or more conflict scores exceeding a threshold value is taught in the Detailed Description in col 10 lines 3-18 (teaching on the conflict score (here the score is based on the seizure activity) exceeding a threshold value); 
the computer identifying one or more alternative medications for treating a same health condition is taught in the Detailed Description in col 32 line 54 - col 33 line 20, Col 26 lines 
based on the calculated one or more alternative conflict scores failing to exceed the threshold value is taught in the Detailed Description in col 28 lines 51-65, and in the Summary in col 5 lines 11-14 (teaching on recommending another medication that would result in the score falling to an acceptable score threshold range); -AND-
the computer substituting the one or more medications with the one or more alternative medications is taught in the Detailed Description in col 5 lines 51-61, col 32 line 54 - col 33 line 20, and col 26 lines 56-65 (teaching on the computer substituting the recommendation with the new medication);
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the treatment option ranking system taught by Carlson to include the secondary medication conflict score analysis as taught by DiLorenzo. A person having ordinary skill in the art would be motivated to include the secondary medication conflict score analysis with diagnostic data to the treatment option ranking system because different medications provide different therapeutic effects but also can have significant side effects that all should be considered for what is best for the patient’s quality of life (see DiLorenzo in the Background in col 2 lines 27-46). 
The combination of Carlson and DiLorenzo fails to teach the following limitation of claim 1. Shickel, however, does teach the following:
 based on one or more word embeddings 
based on one or more word embeddings; and is taught in the § 4) Abbreviation Expansion on p. 1595 and in the § 2) Patient Representation on p. 1596 (teaching on utilizing the word embedding method to process the unstructured text of a health record to a single vector element for use in clinical decision support).
One having ordinary skill in the art at the time the invention was filed would include the word embedding system in a clinical context of Shickel with the treatment option ranking system of Carlson and DiLorenzo with the motivation of improving the system’s recognition of clinical report subjects because word embedding results clinical decision support results than raw patient features input (Shickel in the § 4) Abbreviation Expansion on p. 1595 and in the § 2) Patient Representation on p. 1596).
As per claim 2, the combination of Carlson, DiLorenzo, and Shickel discloses all of the limitations of claim 1. Carlson fails to teach; however, DiLorenzo discloses the following:
the method of claim 1, further comprising: the computer providing one or more recommendations for managing the one or more side effects is taught in the Detailed Description in col 26 line 66 - col 27 lines 21 (teaching on the system providing the patient with one or more recommendations for managing the side effects).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the treatment option ranking system taught by Carlson to include the secondary medication conflict score analysis as well as other side effecting coping technique recommendations as taught by DiLorenzo. A person having ordinary skill in the art would be motivated to include other side effecting coping technique recommendations with diagnostic data to the treatment option ranking system because different medications provide different therapeutic effects but also can have significant side effects that all should be considered for what is best for the patient’s quality of life (see DiLorenzo in the Background in col 2 lines 27-46). 
As per claim 4, the combination of Carlson, DiLorenzo, and Shickel discloses all of the limitations of claim 1. Carlson also discloses the following:
the method of claim 1, further comprising: the computer assigning a severity to each of the one or more health conditions is taught in the Detailed Description on p. 9 ¶ 0127 (teaching on the efficacy score being affected by the treatment's primary goal - if the treatment is only to improve quality of life or treat the disease); -AND-
and wherein the calculated conflict score is further based on the assigned severity is taught in the Detailed Description on p. 9 ¶ 0128 (teaching on normalizing the efficacy score based on the aforementioned severity analysis so that more and less severe diseases' treatment options can be accurately compared).
As per claim 5, the combination of Carlson, DiLorenzo, and Shickel discloses all of the limitations of claim 4. Carlson also discloses the following:
the method of claim 4, wherein assigning the severity to each of the one or more health conditions further comprises: the computer identifying an average level for each of the one or more health conditions is taught in the Detailed Description on p. 9 ¶ 0128 and in the Background at p. 1 ¶ 0008 (teaching on normalizing the efficacy score based on a "average" level for a treatment - here "average" is set to conditions wherein the treatment demonstrates significant long-term survival benefits or cures as highly effective); -AND-
the computer identifying a patient level for each of the one or more health conditions; and the computer comparing the average level to the patient level for each of the one or more health conditions
As per claim 6, the combination of Carlson, DiLorenzo, and Shickel discloses all of the limitations of claim 1. Carlson also discloses the following:
the method of claim 1, further comprising: determining a therapeutic value of the one or more medications is taught in the Detailed Description on p. 9 ¶ 0126-0127 and Table 1 (teaching on considering efficacy of the treatment options); -AND-
and wherein calculating the conflict score is further based on the determined therapeutic value is taught in the Detailed Description on p. 8 ¶ 0118 and in the Claims at claim 25 and 28 (teaching on the efficacy score affecting the treatment option outcome characteristic score).
As per claim 7, the combination of Carlson, DiLorenzo, and Shickel discloses all of the limitations of claim 6. Carlson also discloses the following:
the method of claim 6, wherein determining the therapeutic value is based on an effectiveness rate of the one or more medications at treating the one or more health conditions is taught in the Detailed Description on p. 9 ¶ 0126-0127 and Table 1 (teaching on considering efficacy of the treatment options wherein the efficacy is defined by the treatments effects on survival rates).

As per claim 8, Carlson teaches on the following limitations of the claim: 
a computer program product for medication decision support, the computer program product comprising is taught in the Detailed Description on p. 5 ¶ 0091-0092 (teaching on a medical treatment decision support system computer program);
one or more computer-readable, non-transitory storage devices and program instructions stored on at least one of the one or more tangible storage devices, the program instructions comprising
program instructions to calculate one or more conflict scores between the one or more health conditions of a patient and the one or more side effects of one or more medications taken by the patient is taught in the Detailed Description on p. 12 ¶ 0155 and in the Figures at fig. 8 (teaching on scoring the treatment options against the queued clinical practice guideline and displaying the ordered list for practitioners); -AND-
program instructions to calculate one or more alternative conflict scores between the one or more health conditions and the one or more side effects of the one or more alternative medications is taught in the Detailed Description on p. 12 ¶ 0155 and in the Figures at fig. 8 (teaching on scoring the treatment options against the queued clinical practice guideline and displaying the ordered list for practitioners therefor necessarily having a score for the alternative treatment options).
Carlson fails to teach the following limitation of claim 8. DiLorenzo, however, does teach the following:
based on the calculated one or more conflict scores exceeding a threshold value is taught in the Detailed Description in col 10 lines 3-18 (teaching on the conflict score (here the score is based on the seizure activity) exceeding a threshold value);
program instructions to identify one or more alternative medications for treating a same health condition is taught in the Detailed Description in col 32 line 54 - col 33 line 20, Col 26 lines 30-35 and in the Summary in col 5 lines 29-44 (teaching on the computer identifying an alternative medication for treatment of the same disease (here epilepsy)); 
based on the calculated one or more alternative conflict scores failing to exceed the threshold value
program instructions to substitute the one or more medications with the one or more alternative medications is taught in the Detailed Description in col 5 lines 51-61, col 32 line 54 - col 33 line 20, and col 26 lines 56-65 (teaching on the computer substituting the recommendation with the new medication).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the treatment option ranking system taught by Carlson to include the secondary medication conflict score analysis as taught by DiLorenzo. A person having ordinary skill in the art would be motivated to include the secondary medication conflict score analysis with diagnostic data to the treatment option ranking system because different medications provide different therapeutic effects but also can have significant side effects that all should be considered for what is best for the patient’s quality of life (see DiLorenzo in the Background in col 2 lines 27-46). 
The combination of Carlson and DiLorenzo fails to teach the following limitation of claim 8. Shickel, however, does teach the following:
based on the one or more word embeddings is taught in the § 4) Abbreviation Expansion on p. 1595 and in the § 2) Patient Representation on p. 1596 (teaching on utilizing the word embedding method to process the unstructured text of a health record to a single vector element for use in clinical decision support); -AND-
based on one or more word embeddings; and is taught in the § 4) Abbreviation Expansion on p. 1595 and in the § 2) Patient Representation on p. 1596 (teaching on utilizing the word embedding method to process the unstructured text of a health record to a single vector element for use in clinical decision support).
One having ordinary skill in the art at the time the invention was filed would include the word embedding system in a clinical context of Shickel with the treatment option ranking system of Carlson and DiLorenzo with the motivation of improving the system’s recognition of clinical report subjects because word 
As per claim 9, the combination of Carlson, DiLorenzo, and Shickel discloses all of the limitations of claim 8. Carlson fails to teach; however, DiLorenzo discloses the following:
the computer program product of claim 8, further comprising: program instructions to provide one or more recommendations for managing the one or more side effects is taught in the Detailed Description in col 26 line 66 - col 27 lines 21 (teaching on the system providing the patient with one or more recommendations for managing the side effects).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the treatment option ranking system taught by Carlson to include the secondary medication conflict score analysis as well as other side effecting coping technique recommendations as taught by DiLorenzo. A person having ordinary skill in the art would be motivated to include other side effecting coping technique recommendations with diagnostic data to the treatment option ranking system because different medications provide different therapeutic effects but also can have significant side effects that all should be considered for what is best for the patient’s quality of life (see DiLorenzo in the Background in col 2 lines 27-46). 
As per claim 11, the combination of Carlson, DiLorenzo, and Shickel discloses all of the limitations of claim 8. Carlson also discloses the following:
the computer program product of claim 8, further comprising: program instructions to assign a severity to each of the one or more health conditions is taught in the Detailed Description on p. 9 ¶ 0127 (teaching on the efficacy score being affected by the treatment's primary goal - if the treatment is only to improve quality of life or treat the disease); -AND-
and wherein the calculated conflict score is further based on the assigned severity is taught in the Detailed Description on p. 9 ¶ 0128 (teaching on normalizing the efficacy score based 
As per claim 12, the combination of Carlson, DiLorenzo, and Shickel discloses all of the limitations of claim 11. Carlson also discloses the following:
the computer program product of claim 11, wherein assigning the severity to each of the one or more health conditions further comprises is taught in the Detailed Description on p. 9 ¶ 0128 (teaching on normalizing the efficacy score based on the aforementioned severity analysis so that more and less severe diseases' treatment options can be accurately compared); 
program instructions to identify an average level for each of the one or more health conditions is taught in the Detailed Description on p. 9 ¶ 0128 and in the Background at p. 1 ¶ 0008 (teaching on normalizing the efficacy score based on a "average" level for a treatment - here "average" is set to conditions wherein the treatment demonstrates significant long-term survival benefits or cures as highly effective); -AND-
program instructions to identify a patient level for each of the one or more health conditions and program instructions to compare the average level to the patient level for each of the one or more health conditions is taught in the Background on p. 1 ¶ 0010, in the Detailed Description on p. ¶ 0116 and p. 8 ¶ 0118, and in the Claims at p. 13 claim 12 (teaching on the system allowing the parameters of the score display to be tailored to the patient's specific criteria / specific to the disease stage).
As per claim 13, the combination of Carlson, DiLorenzo, and Shickel discloses all of the limitations of claim 8. Carlson also discloses the following:
the computer program product of claim 8, further comprising: program instructions to determine a therapeutic value of the one or more medications is taught in the Detailed 
and wherein calculating the conflict score is further based on the determined therapeutic value is taught in the Detailed Description on p. 8 ¶ 0118 and in the Claims at claim 25 and 28 (teaching on the efficacy score affecting the treatment option outcome characteristic score).
As per claim 14, the combination of Carlson, DiLorenzo, and Shickel discloses all of the limitations of claim 13. Carlson also discloses the following:
the computer program product of claim 13, wherein determining the therapeutic value is based on an effectiveness rate of the one or more medications at treating the one or more health conditions is taught in the Detailed Description on p. 9 ¶ 0126-0127 and Table 1 (teaching on considering efficacy of the treatment options wherein the efficacy is defined by the treatments effects on survival rates).

As per claim 15, Carlson teaches on the following limitations of the claim: 
a computer system for medication decision support, the computer system comprising is taught in the Detailed Description on p. 5 ¶ 0091-0092 (teaching on a medical treatment decision support system computer program);
one or more processors is taught in the Detailed Description on p. 6 ¶ 0102 (teaching on the treatment option ranking program being run on a processor);
one or more computer-readable memories
one or more computer-readable tangible storage devices is taught in the Detailed Description on p. 6 ¶ 0103 (teaching on the treatment option ranking program being saved on a system memory);
and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the program instructions comprising is taught in the Detailed Description on p. 6 ¶ 0103 (teaching on the treatment option ranking program being stored on a tangible storage device);
the program instructions comprising: program instructions to generate a ... profile detailing one or more health conditions corresponding to a patient is taught in the Background on p. 1 ¶ 0010, in the Detailed Description on p. 5 ¶ 0092 and p. 7 ¶ 0111 and in the Figures at fig 6 and 7 (teaching on a computer system that has a patient's disease specific "clinical practice guideline" that is organized by condition/disease type stored in a database wherein the treatment options correspond to the queued condition's clinical practice guideline);
program instructions to calculate one or more conflict scores between the one or more health conditions of a patient and the one or more side effects of one or more medications taken by the patient is taught in the Detailed Description on p. 12 ¶ 0155 and in the Figures at fig. 8 (teaching on scoring the treatment options against the queued clinical practice guideline and displaying the ordered list for practitioners); -AND-
program instructions to calculate one or more alternative conflict scores between the one or more health conditions and the one or more side effects of the one or more alternative medications is taught in the Detailed Description on p. 12 ¶ 0155 and in the Figures at fig. 8 (teaching on scoring the treatment options against the queued clinical practice guideline 
Carlson fails to teach the following limitation of claim 15. DiLorenzo, however, does teach the following:
based on the calculated one or more conflict scores exceeding a threshold value is taught in the Detailed Description in col 10 lines 3-18 (teaching on the conflict score (here the score is based on the seizure activity) exceeding a threshold value);
program instructions to identify one or more alternative medications for treating a same health condition is taught in the Detailed Description in col 32 line 54 - col 33 lines 20 and in the Summary in col 5 lines 29-44 (teaching on the computer identifying an alternative medication for treatment of the same disease (here epilepsy));
based on the calculated one or more alternative conflict scores failing to exceed the threshold value is taught in the Detailed Description in col 28 lines 51-65, Col 26 lines 30-35and in the Summary in col 5 lines 11-14 (teaching on recommending another medication that would result in the score falling to an acceptable score threshold range); -AND-
program instructions to substitute the one or more medications with the one or more alternative medications is taught in the Detailed Description in col 5 lines 51-61, col 32 line 54 - col 33 lines 20, and col 26 lines 56-65 (teaching on the computer substituting the recommendation with the new medication).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the treatment option ranking system taught by Carlson to include the secondary medication conflict score analysis as taught by DiLorenzo. A person having ordinary skill in the art would be motivated to include the secondary medication conflict score analysis with diagnostic data to the treatment option ranking system because different medications provide different therapeutic effects but also can have significant side 
The combination of Carlson and DiLorenzo fails to teach the following limitation of claim 15. Shickel, however, does teach the following: 
based on the one or more word embeddings is taught in the § 4) Abbreviation Expansion on p. 1595 and in the § 2) Patient Representation on p. 1596 (teaching on utilizing the word embedding method to process the unstructured text of a health record to a single vector element for use in clinical decision support); -AND-
based on one or more word embeddings; and is taught in the § 4) Abbreviation Expansion on p. 1595 and in the § 2) Patient Representation on p. 1596 (teaching on utilizing the word embedding method to process the unstructured text of a health record to a single vector element for use in clinical decision support).
One having ordinary skill in the art at the time the invention was filed would include the word embedding system in a clinical context of Shickel with the treatment option ranking system of Carlson and DiLorenzo with the motivation of improving the system’s recognition of clinical report subjects because word embedding results clinical decision support results than raw patient features input (Shickel in the § 4) Abbreviation Expansion on p. 1595 and in the § 2) Patient Representation on p. 1596). 
As per claim 16, the combination of Carlson, DiLorenzo, and Shickel discloses all of the limitations of claim 15. Carlson fails to teach; however, DiLorenzo discloses the following:
 the computer system of claim 15, further comprising: program instructions to provide one or more recommendations for managing the one or more side effects 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the treatment option ranking system taught by Carlson to include the secondary medication conflict score analysis as well as other side effecting coping technique recommendations as taught by DiLorenzo. A person having ordinary skill in the art would be motivated to include other side effecting coping technique recommendations with diagnostic data to the treatment option ranking system because different medications provide different therapeutic effects but also can have significant side effects that all should be considered for what is best for the patient’s quality of life (see DiLorenzo in the Background in col 2 lines 27-46). 
As per claim 18, the combination of Carlson, DiLorenzo, and Shickel discloses all of the limitations of claim 15. Carlson also discloses the following:
the computer system of claim 15, further comprising: program instructions to assign a severity to each of the one or more health conditions is taught in the Detailed Description on p. 9 ¶ 0127 (teaching on the efficacy score being affected by the treatment's primary goal - if the treatment is only to improve quality of life or treat the disease); -AND-
and wherein the calculated conflict score is further based on the assigned severity is taught in the Detailed Description on p. 9 ¶ 0128 (teaching on normalizing the efficacy score based on the aforementioned severity analysis so that more and less severe diseases' treatment options can be accurately compared).
As per claim 19, the combination of Carlson, DiLorenzo, and Shickel discloses all of the limitations of claim 18. Carlson also discloses the following:
the computer system of claim 18, wherein assigning the severity to each of the one or more health conditions further comprises: program instructions to identify an average level for each of the one or more health conditions is taught in the Detailed Description on p. 9 ¶ 0128 and in the Background at p. 1 ¶ 0008 (teaching on normalizing the efficacy score 
program instructions to identify a patient level for each of the one or more health conditions is taught in the Background on p. 1 ¶ 0010, in the Detailed Description on p. ¶ 0116 and p. 8 ¶ 0118, and in the Claims at p. 13 claim 12 (teaching on the system allowing the parameters of the score display to be tailored to the patient's specific criteria / specific to the disease stage); -AND-
and program instructions to compare the average level to the patient level for each of the one or more health conditions is taught in the Detailed Description on p. 9 ¶ 0126-0127 and Table 1 (teaching on considering efficacy of the treatment options).
As per claim 20, the combination of Carlson, DiLorenzo, and Shickel discloses all of the limitations of claim 15. Carlson also discloses the following:
the computer system of claim 15, further comprising: program instructions to determine a therapeutic value of the one or more medications is taught in the Detailed Description on p. 8 ¶ 0118 and in the Claims at claim 25 and 28 (teaching on the efficacy score affecting the treatment option outcome characteristic score); -AND-
and wherein calculating the conflict score is further based on the determined therapeutic value is taught in the Detailed Description on p. 9 ¶ 0126-0127 and Table 1 (teaching on considering efficacy of the treatment options wherein the efficacy is defined by the treatments effects on survival rates).

Response to Arguments
Applicant's arguments, filed for claims 1-2, 4-9, 11-16, and 18-20 on 06 January 2021, with respect to 35 USC § 101 have been fully considered but they are not persuasive. 
Step 2A – Judicial Exception Analysis, Prong 1:
Applicant asserts that the claim limitations cannot be characterized as a mental process, specifically, the limitation calculating one or more conflict scores between one or more health conditions of a patient and one or more side effects of one or more medications taken by the patient based on one or more word embeddings. Applicant explained that word embeddings require a two-layered neural network trained by linguistic modeling to create complex vector representations. While Examiner agrees that the creation of word embeddings would not be reasonable preformed in the mind, the claim language is not directed towards the creation, training, or direct manipulation of the embeddings. The claims merely calculate a conflict score based on said embeddings. Examiner considers vector mathematics a mental process, performable on pen and paper. If Applicant wishes the word embedding modeling to be treated as an additional element of the claim, the claim language should make clear that the inventive concept includes more than just utilizing the vector representation output of the model. 
Next, Applicant asserts that claim language directed towards limitations being performed substantially concurrently is not a mental process as a human brain is not capable of performing two separate operations concurrently. Examiner disagrees. The use of the term “concurrently” does not disqualify the limitation from being categorized as an abstract idea. Language such as concurrently, automatically, instantly, or simultaneously to describe the automation of a manual process is not enough to overcome a subject matter eligibility rejection (MPEP § 2106.05(a)(I) Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality no. (iii) mere automation of manual processes). Examiner also notes that language such as this is not restricted to computer processes, humans can automatically/instantly/simultaneously complete different tasks (see MPEP § 2106.04(a)(2)(III) stating that the mental processes may be completely by humans plural – not just a singular human mind).
Applicant then draws factual parallels to Research Corp. Techs. stating the instant claims are similar as they present a method of comparing drugs, side effects, and health conditions to identify combinations therefore resulting in higher than acceptable risk of a side effect aggravation. Examiner disagrees. While Research Corp. Techs. both include the manipulation of computer data structures, the data structures of Research Corp. Techs. are firmly positioned in the area of computational technology – the Court describes the claimed image pixel color manipulation processes as "functional and palpable applications in the field of computer technology." Unlike the invention at issue in Research Corp, the claims at issue in the instant application are not a uniquely computer-specific manner of data manipulation.  The claims in Research Corp describes a particular approach to computer-specific manipulation of computer data structures to generate and render a halftoned digital image.  In contrast, the claims in the instant application describe steps which could be performed entirely in the mind, but instead merely invoke computers as a tool to apply the mental process. Without limitations directed towards the generation, training, or direct manipulation of the word embeddings, it is unreasonable to say the claims are not abstract wherein the “disqualifying characteristic … exhibit[s] itself so manifestly as to override the broad statutory categories of eligible subject matter and the statutory context that directs primary attention on the patentability criteria of the rest of the Patent Act."
Step 2A – Judicial Exception Analysis, Prong 2:
Applicant asserts that the instant claims integrate the judicial exception into a practical application under three rationales. First, Applicant asserts that the claimed invention is directed towards an improvement to a technical field. Applicant draws factual similarities to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) citation to Finjan Inc. v. Blue Coat Systems, Inc. and Core Wireless Licensing SARL v. LG Electronics, Inc, concluding that while the claim language in both cases include mere data aggregation, the claims were nevertheless directed towards an improvement to computer or other technological field. Applicant asserts that the practical application of the instant claims is directed towards an improvement to prescription medicine and medical data analysis. Examiner distinguishes the instant claims from those of Finjan and Core Wireless. Unlike Finjan (wherein claims are directed towards an improvement in computer application security) and Core Wireless (wherein claims are directed towards an improvement in graphical user interface operations), the instant claims are not directed towards a particular computation 
Second, Applicant asserts that the claimed invention applied a judicial exception to effect a particular treatment or prophylaxis. Examiner disagrees. First, the claim language directed towards a treatment step states the computer substituting one or more medications with the one or more alternative medications. Here, there is no actionable limitation requiring the administration of a medication, only the replacement of a medication to be administered later. Under the broadest reasonable interpretation, the alternative medication could never be administered to the patient. Nonetheless, for purposes of compact prosecution, when considering if a particular treatment and prophylaxis is considered a practical application under Step 2A Prong Two, Examiner considered the factors presented in MPEP § 2106.04(d)(2). 
Factor A. The treatment plan determined from the abstract idea is not "particular," i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). Here, the treatment delivered is not specified. The determined treatment that is delivered is never specifically defined, and the treatment device is never automatically started (only configured to deliver a treatment). Finally, the delivery of the treatment from a treatment device may be manually programed by a human and not integrated into the computer system performing the abstract idea.
 Factor B. The treatment limitation does not have a significant relationship to the judicial exception – that is it does not integrate the law of nature into a practical application. As stated above, because the delivered treatment type is not defined, any possible treatment could not reasonably be considered known in the art as a treatment for any disease.  
Factor C. The treatment or prophylaxis limitation does not impose meaningful limits on the judicial exception and is only extra-solution activity or a field-of-use (see MPEP § 2106.05(g))). The administering step of the treatment according to a generated treatment plan is well known, nominally related to the inventive concept of creating the treatment plan, and amount to necessary data output similar to that of In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016). The step does not add a meaningful limitation to the process of determining a treatment plan for a patient.
Therefore, the claims would only recite the prophylactic step as a tool which only serves to as insignificant post solution activity (MPEP § 2106.05(g) - insignificant pre/post-solution activity) and is therefore not a practical application of the recited judicial exception.
Finally, Applicant asserts that the claimed invention includes additional elements that apply the judicial exception in some other meaningful way. Examiner disagrees. As outlined above, the additional elements such as the data processing system and data storage recited in the independent claims did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers") or were well-understood, routine, conventional activity recited at a high level of generality (MPEP § 2106.05(e)). When making a determination of meaningful limitations, the Examiner should consider if additional elements that provide an inventive concept to the claim as a whole. Here, the combination of the additional elements does not provide an inventive computation environment – the computer is utilized in a predictable manner by applying an algorithm rooted in an abstract idea and reporting the results.  
Step 2B – Additional Elements that Amount to Significantly More: 
Applicant asserts that the claims provide an inventive concept. While the claims may be directed towards an inventive concept, the consideration under Step 2B is if the additional elements, alone or in combination, are well-understood, routine and conventional in the field – the novelty of the abstract idea is not considered relevant under the Step 2B analysis. Here, the additional elements, alone or in combination, amount to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).

Applicant's arguments, filed for claims 1-2, 4-9, 11-16, and 18-20 on 06 January 2021, with respect to 35 USC § 103 have been fully considered but they are not persuasive. Applicant’s primary argument is regarding a deficiency in DiLorenzo. Applicant asserts that DiLorenzo fails to teach on identifying one or more alternative medications for treating a same health condition. Examiner has provided a clarifying citation in the rejection above (not considered a new ground for rejection under MPEP § 1207.03(a)(II)   Factual Situations That Do Not Constitute a New Ground of Rejection: 1. Citing a different portion of a reference to elaborate upon that which has been cited previously). After the originally cited portion, col 33 lines 6-20 further clarifies that the example embodiment of dosage alteration recommendations can accommodate changes in types, forms, and dosages of the pharmacological agents for the patient specific treatment planning.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./ Examiner, Art Unit 3626
 
/EVANGELINE BARR/
Primary Examiner, Art Unit 3626